DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on February 4, 2022 has been entered. Claims 1-21 are pending and under examination.

Information Disclosure Statement
3.	The Information Disclosure Statement filed on February 4, 2022 has been considered.

Response to Arguments
4.	Applicant’s arguments filed on February 4, 2022 have been fully considered.
	Objection to the Drawings
	Applicant argues that the objection should be withdrawn in view of the amendment to para. 190 of the specification (Remarks, page 11).
	This argument was not persuasive because the substitute specification was not entered. As noted below, the substitute specification has not been entered because the statement as to a lack of new matter under 37 CFR 1.125(b) is missing. Accordingly, the objection has been maintained.
	Objections to the Specification
	Applicant argues that the objections should be withdrawn in view of the specification amendments (Remarks, page 11).
	This argument was not persuasive because the substitute specification was not entered. As noted below, the substitute specification has not been entered because the statement as to a lack of new matter under 37 CFR 1.125(b) is missing. Accordingly, the objections have been maintained.
	Claim Objections
	Applicant argues that the objections to claims 8-10, 13, 15, 17, and 18 should be withdrawn in view of the claim amendments (Remarks, page 11).
	This argument was persuasive. The objections have been withdrawn.
	Rejections of claims 1-21 under 35 U.S.C. 112(a) (enablement) and 35 U.S.C. 112(b)
	Applicant argues that the rejections should be withdrawn (Remarks, page 12). In particular, Applicant argues on page 12 of the Remarks that claim 1 has been amended to clarify the nature of the template nucleic acid. Applicant also points to the sections of the specification beginning at paras. 220 and 227 as well as Example 8 as providing enablement and guidance as to how the terms in the claims are used. Applicant also points to Figures 7 and 12 and paras. 78-83 as providing guidance as to claims 6, 12, and 21.
	These arguments and the cited portions of the disclosure have been fully considered, but they were not sufficient to overcome all of the issues raised previously.
	As to the enablement rejection, Applicant’s amendments and arguments were persuasive to overcome the rejection of claims 1-5. That basis for rejection has been withdrawn. Applicant’s argument and the cited portions of the disclosure were not persuasive to overcome the enablement rejection of claims 6-21, though, because as discussed in the rejection, those claims use second primers having different structural features from those depicted and it is not clear that the claimed primers can function to produce the products required by step (c) in each of claims 6, 12, and 20. More specifically, Applicant appears to be arguing that claims 6, 12, and 20 require a second primer with the structural features of the B-trP1 primer shown  Figure 7, for example. Using this primer together with the other primer shown in Figure 7, which corresponds to the first primer recited in claims 6, 12, and 20, would satisfy the requirements set forth in step (c) of each of claims 6, 12, and 20. The problem, though, is that claims 6, 12, and 20 recite a primer with a different structure: 5’-trP1-fourth sequence-3’. It is not clear that this claimed primer can function to produce the amplification products required by step (c) in claims 6, 12, and 20 for the reasons set forth below. Accordingly, the rejection has been maintained with respect to claims 6-21.
	Applicant could address the issue by amending each of claims 6, 12, and 20 to require the fourth sequence in the second primer to be located at the 5’ of the complementary sequence. 
	As to the indefiniteness rejection, the issues raised previously concerning claim 1 are moot in view of the claim amendments. Those bases for rejection have been withdrawn accordingly. As to claims 6-21, the issues concerning claims 6, 12, and 20, from which claims 7-11, 13-19, and 21 depend, the cited portions of the disclosure do not clarify the issue for essentially the same reasons set forth above concerning the enablement rejection. Briefly, the second primer in claims 6, 12, and 20 has a structure that differs from that described in the specification and drawings since the portion corresponding to the fourth sequence is placed at the 5’ end of the primer in the disclosure (see, e.g., Fig. 7, where the B sequence in the trP1-containing primer corresponds to the claimed fourth sequence), whereas the claims place this sequence at the 3’ end of the primer. Accordingly, the rejection applied previously to claims 6-21 has been maintained.

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400 and 408 in Figure 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The substitute specification filed with the response has not been entered because the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
Since the substitute specification was not entered, the originally filed specification remains objected to because it fails to provide clear support for the subject matter of original claims 8 and 13. As discussed in MPEP 2163.06 III, when an original claim recites subject matter not disclosed in the remainder of the specification, Applicant may amend the specification to include this subject matter without introducing new matter.
As well, the following trade names/marks used in commerce require proper identification as described in MPEP 608.01(v):
Ion Torrent (paras. 78, 81, 189, 233, 240, 244, 247, 248, 276, 279, 285, and 293);
Sureselect (para. 91);
Ion sphere (paras. 108, 155, 275, and 293);
Minion (para. 188);
S5 (paras. 47, 188, 205, and 206);
Oncomine (paras. 234, 295, 297, and 300);
HiFi (paras. 235, 261, 275, and 295); 
Guava easyCyte (paras. 235, 236, 237, 239, 257, and 259);
Ion OneTouch (para. 236);
Tween (paras. 236, 257, and 259);
Torrent Suite (para. 240);
Ion proton (paras. 245, 246, 300);
Hi-Q (para. 252);
Ampliseq (paras. 275 and 276);
Triton (para. 281);
MyOne (at least para. 279); and 
Dynabeads (at least paras. 282 and 298).

Nucleotide and/or Amino Acid Sequence Disclosures
7.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above. More specifically, the file size must be provided in bytes rather than kilobytes per item 1) a) above. 
Required response – Applicant must provide an amendment to the Incorporation by Reference paragraph in the specification that states the file size in bytes rather than kilobytes. See 1(a)(iii) above. 

Claim Interpretation
8.	Applicant has provided specific definitions for several terms used in the claims. These definitions include the following:
(a) the transitional phrases “having” and “has” are open and synonymous with, e.g. “comprising” or “including” (para. 53 on p. 15);
(b) the term “monoclonal” and its variants, when used in reference to a nucleic acid population(s), “refers to a population of polynucleotides where at [sic] about 50-99%, or up to 100% of the members of the population share at least 80% identity at the nucleotide sequence level” (para. 47 on p. 12); and
(c) the term “substantially monoclonal” and its variants, when used in reference to a polynucleotide population(s), “refers to one or more polynucleotide populations wherein an amplified template polynucleotide molecule is the single most prevalent polynucleotide in the population” (para. 47 on p. 12).

Claim Objections
9.	Claim 1 is objected to because “primer” at the end of step (a) should be replaced with “primers” to maintain consistency with the preceding lines of the claim. As well, the word “template” should be inserted before “nucleic” in line 5 of step (b) to improve internal consistency in the claim. 
	Claim 19 is objected to because the word “acid” should be inserted before “amplification” in line 2.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. Each of these factors is discussed below.
Nature of the Invention
Claims 6-19 depend ultimately from claim 1 and are drawn to a method for generating monoclonal nucleic acid populations on a plurality of solid supports. The method comprises multiple rounds/cycles of isothermal amplification, the use of support-immobilized primers, and the use of solution-phase primers that are attached to a linker moiety at least in the first isothermal amplification step. Like claims 20 and 21, claims 6 and 12 (and their dependent claims, i.e., claims 7-11 and 13-19) comprise the use of a method that uses two cycles of amplification to generate a nucleic acid template comprising a specific nucleotide sequence.
Claims 20 and 21 are drawn to a method that uses two cycles of amplification to generate a nucleic acid template comprising a specific nucleotide sequence. 
The claimed methods are classified in the unpredictable arts of molecular biology and biochemistry. 
Breadth of the Claims
The claims are somewhat broad in that they do not require the use of particular enzymes or primers of a particular nucleotide sequence, but they are not unduly broad in scope. 
Level of Skill in the Art
The ordinary artisan typically holds at least a master’s degree has several years of experience. 
State of the Prior Art & Unpredictability
The prior art does not teach a method comprising all of the recited method steps. 
Regarding claims 6-19, the prior art discloses methods for generating substantially monoclonal template populations on a solid support that comprise the use of immobilized primers and isothermal amplification. For example, Ma et al. (Proceedings of the National Academy of Sciences, USA 2013; 110: 14320-14323; cited previously) discloses such a method in Figure 1. The method of Ma differs from the method of claims 6-19 at least in that it does not use a solution-phase primer comprising a linker moiety as recited in step (b) of claim 1, from which claims 6-19 depend. 
Further regarding claims 6-19 and also regarding claims 20 and 21, the prior art of Zheng et al. (Nature Medicine 2014; 20: 1479-1484 + Online Methods; cited previously) and Head et al. (BioTechniques 2014; 56: 61-77; cited previously) each disclose amplification of nucleic acids that have the structure recited in step (a) of claim 20 (i.e., first sequence (first adapter)—third sequence (insert/target sequence)—second sequence (second adapter) using two primers. See Figure 1 of Zheng and Figs. 1-4 of Head. As can be seen in these figures in the references, the amplification uses a primer with a sequence substantially identical to the first adapter sequence in the nucleic acid to be amplified, but the second primer does not meet the requirements of claims 6, 12, and 20. In the case of Zheng, the second primer (GSP1 or GSP2 in Fig. 1) lacks a sequence complementary to a portion of the second sequence (second adapter). In the case of Head, the second primers shown in Figures 2 and 3 each lack the fourth sequence recited in claims 6, 12, and 20 and also do not meet the requirement for the second primer to not include a sequence complementary to the 3’ end of the second sequence.
Second, as to claims 6-21, it would have been unpredictable to satisfy the requirement in the last clause of step (c) in claims 6, 12, and 20 for the method to “generate multiple different nucleic acid products wherein only one of the products comprises a sequence of nucleotides complementary to the fourth nucleotide sequence.” Based on the claim language, it appears that the first cycle of amplification with the first and second primers will generate a double-stranded nucleic acid amplification product with the following structure, where (1) is the first sequence, (2tr) is the 5’ portion of the second sequence, (3) is the third sequence, (4) is the fourth sequence and a “c” after any of the above sequences denotes a complement of that sequence:
top strand: 		5’—(1)—(3)—(4c)—2tr—3;
bottom strand: 	3’---(1c)—(3c)—(4)—(2trc)—3’.
Subjecting this amplification product to the required second amplification cycle using the first and second primers will produce more of the above amplification product. Therefore, it is unclear as to how the recited method steps function to generate “multiple different nucleic acid products wherein only one of the products comprises a sequence of nucleotides complementary to the fourth nucleotide sequence” as required by the claims. The method could perhaps generate multiple different amplification products if it was conducted under error-prone conditions, but it is not clear how such conditions could be controlled such that only one of the resulting amplification products contained the complement to the fourth nucleotide sequence. Instead, it seems likely that more than one different amplification product would contain this sequence. Similarly, if the claim language was intended to account for the errors and non-specific amplification that occur in essentially any amplification reaction, it is not clear how one could control the reaction or know in advance that it would produce only one product containing the complement of the fourth nucleotide sequence. In view of the foregoing, obtaining the required plurality of different amplification products, only one of which contains a sequence complementary to the fourth nucleotide sequence, appears to be associated with unpredictability. 
Guidance in the Specification & Working Examples
The specification contains literal support for the claimed subject matter (paras. 9-10 and 227-229). The specification also contains guidance as to generating substantially monoclonal template nucleic acid populations on solid supports (see, e.g., Figs. 6 and 11-13 as well as paras. 77-86) as well as guidance as to using amplification to obtain a nucleic acid with a particular nucleotide sequence (see, e.g., Fig. 4 and paras. 74-75). The specification additionally contains working examples that describe using isothermal amplification to generate substantially monoclonal nucleic acid populations on solid supports (see, e.g., Examples 1 and 2 on pp. 115-121).  
The problem, though, is that the specification does not contain any guidance that addresses the issues discussed above. More specifically, as discussed above, the specification does not describe how to use primers with the recited structural features to obtain multiple different amplification products, only one of which has a sequence complementary to the fourth nucleotide sequence, because the only detailed guidance related to this type of method uses primers with different structural features. 
Quantity of Experimentation
The ordinary artisan would have to conduct a large quantity of highly unpredictable experimentation before being able to successfully practice the claimed methods. Specifically, the ordinary artisan would have to discover conditions that would result in the primers recited in claims 6, 12, 20, and 21 satisfying the requirement in step (c) of each claim for production of multiple different amplification products, only one of which contains a nucleotide sequence complementary to a fourth sequence. Since the recited method steps do not appear to be capable of satisfying the requirements of claims 6-21 for the reasons set forth above and the guidance in the specification does not address these issues, the experimentation required would necessarily be inventive, difficult, and unpredictable. The quantity of experimentation is also likely to be large since the ordinary artisan would likely have to conduct many different trials with different conditions. This large quantity of experimentation and its unpredictable nature lead inevitably to the conclusion that undue experimentation would be required to practice the claimed methods. 
Conclusion
In view of the foregoing, it is clear that the specification fails to enable the claimed methods, and claims 6-21 are rejected under pre-AIA  35 U.S.C. 112, first paragraph for failing to comply with the enablement requirement. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear as to how the recited steps generate a plurality of substantially monoclonal template nucleic acid populations on supports as required. Step (b) results in the generation of an at least partially double-stranded template nucleic acid on the solid supports, but it is not clear as to how the support-immobilized primers participate in this step of the reaction. Step (c) creates further complements of the immobilized template strand, but it is not clear how this functions to generate substantially monoclonal template nucleic acid populations on the solid supports as required. In theory, these complementary sequences generated in steps (b) and (c) could be dissociated from the immobilized template nucleic acid strand, hybridized to the immobilized primers on the support, and then incubated under conditions that allow for extension of the immobilized primers, but this is not clearly required by the claims, either directly or inherently by the isothermal amplification reaction conditions set forth in steps (b) and (c). Therefore, it is unclear as to how the recited steps function to generate the substantially monoclonal template nucleic acid populations. 
Claim 1 is also indefinite because the roles of the linker moiety and composition that attaches to the linker moiety recited in step (b) are unclear. These elements are required in step (b), but they are not clearly linked to any subsequent step(s) in the method. As a result, their relationship to the claimed method is not clear. 
Claims 2-19 are also indefinite since they depend from claim 1 and do not correct its indefiniteness issues.
Claim 20, which is an independent claim, is indefinite because the structural features of the second primer are not entirely clear. In lines 5-9 of step (b), the claim recites the following regarding the second primer: the second primer comprises (i) a nucleotide sequence complementary to a portion of the second sequence of contiguous nucleotides at the 5’ end of the second sequence of contiguous nucleotides and (ii) a fourth nucleotide sequence that is not complementary to the second sequence of contiguous nucleotides and is linked to the sequence complementary to the portion of the second sequence of contiguous nucleotides at the 3’ end of the complementary sequence.
The “second sequence of contiguous nucleotides” is first recited in step (a) of claim 20, where it is described as part of a nucleic acid strand that also contains “a first strand of contiguous nucleotides” and “a third nucleotide sequence.” Thus, the structure of the nucleic acid strand described in step (a) of claim 20 is as follows from 5’ to 3’:
FIRST SEQUENCE—THIRD SEQUENCE—SECOND SEQUENCE.
And, the language in lines 5-9 of step (b) indicates that the second primer has the following structure from 5’ to 3’:
SEQ COMPLEMENTARY TO 5’ PORTION OF 2ND SEQ—4TH SEQ-3’
More specifically, the language in lines 5-9 of step (b) indicates that the second primer has the above structure because of the phrase “linked to the sequence complementary to the portion of the second sequence of contiguous nucleotides at the 3’ end of the complementary sequence” in part (ii). But, based on the figures in the application (e.g., Figure 12), it is not clear that the above structure is the intended structure for the second primer. More specifically, the primer in Figure 12, which based on the figure appears to function in the same way as the second primer, has a different structure (5’-B-trP1-3’), with the sequence that appears to correspond to the recited fourth sequence (B) located at the 5’ end of the primer rather than at the 3’ end as recited in the claim. Applicant’s intention for the second primer is not entirely clear, though, because neither the 5’-B-trP1-3’ primer shown in Figure 12 nor any other primers in the figures with a similar structure are described as having a fourth nucleotide sequence. As well, the specification contains literal support for a second primer with the fourth sequence at the 3’ end (see, e.g., para. 9 on page 3 of the specification). In view of the foregoing, claim 20 is indefinite. 
If a second primer containing the general structural features shown in Figure 12 was intended, Applicant could amend the claim to replace “3’ end of the complementary sequence” in part (ii) of step (b) with “5’ end of the complementary sequence.” Alternatively, if Applicant intended the fourth sequence to be located at the 3’ end of the second primer, Applicant could state as much in the next response. 
Claim 20 is also indefinite because it is not clear how practicing the recited steps of the method will satisfy the requirement in the last clause of step (c) for the method to “generate multiple different nucleic acid products wherein only one of the products comprises a sequence of nucleotides complementary to the fourth nucleotide sequence.” Based on the claim language, it appears that the first cycle of amplification with the first and second primers will generate a double-stranded nucleic acid amplification product with the following structure, where (1) is the first sequence, (2tr) is the 5’ portion of the second sequence, (3) is the third sequence, (4) is the fourth sequence and a “c” after any of the above sequences denotes a complement of that sequence:
top strand: 		5’—(1)—(3)—(4c)—2tr—3;
bottom strand: 	3’---(1c)—(3c)—(4)—(2trc)—3’.
Subjecting this amplification product to a second amplification cycle using the first and second primers will produce more of the above amplification product. Therefore, it is not clear as to how the recited method steps function to generate “multiple different nucleic acid products wherein only one of the products comprises a sequence of nucleotides complementary to the fourth nucleotide sequence.” The method could perhaps generate multiple different amplification products if it was conducted under error-prone conditions, but it is not clear how such conditions could be controlled such that only one of the resulting amplification products contained the complement to the fourth nucleotide sequence. Instead, it seems likely that more than one different amplification product would contain this sequence. Similarly, if the claim language was intended to account for the errors and non-specific amplification that occur in essentially any amplification reaction, it is not clear how one could control the reaction or know in advance that it would produce only one product containing the complement of the fourth nucleotide sequence. The specification does not provide any clarification as to this question.
In view of the foregoing, claim 20 is indefinite. Claim 21 depends from claim 20 and does not remedy these issues, so it is also indefinite. 
Claims 6 and 12, which ultimately depend from claim 1, recite the same language discussed above with respect to claim 20. See, in particular, steps (A)-(C) in each claim. Accordingly, these claims (and those claims depending therefrom) are also indefinite for the reasons set forth above with respect to claim 20. Applicant could address the rejection of these claims in the same manner proposed above with respect to claim 20.

Conclusion
12.	No claims are currently allowable. As discussed in the last Office action, claims 1-21 are free of the prior art, but they have been rejected for other reasons.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637